Citation Nr: 0200980	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Wilmington, Delaware.  In a decision dated in 
December 2000, the Board denied entitlement to an evaluation 
in excess of 40 percent for service-connected chronic 
lumbosacral strain.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in March 2001, the Court vacated the portion 
of the December 2000 decision that denied an increased 
evaluation for chronic lumbosacral strain.  The Court 
remanded for Board review and action consistent with the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).

The Board notes that the veteran has also perfected an appeal 
with respect to the matter of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU).  In its December 2000 decision, the Board remanded 
that matter for additional development, to include actions 
consistent with the notice and duty to assist provisions of 
the VCAA.  The Court Order is pertinent only to the increased 
rating matter and thus, such is the only issue set out on the 
first page of this decision.  However, the Board's December 
2000 remand instructions remain pending with respect to the 
TDIU issue and should be carried out expeditiously, along 
with all remand action indicated in the current remand.



REMAND

As noted above, during the pendency of the veteran's appeal, 
but after the case was last adjudicated by the RO, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now in place, and except as otherwise provided, 
are effective November 9, 2000.  See 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In this case, the veteran has not been notified as to the 
change in law, and, the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA.  As such, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the veteran has identified pertinent VA 
treatment as recently as February 2000; the last request for 
VA medical records was in October 1999 and no later VA 
outpatient records are contained in the claims file at this 
time.  Such records must be obtained prior to re-adjudication 
of the matter.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
afford him opportunity to identify any 
additional medical evidence relevant to 
his increased rating claim.  After 
securing the necessary release, the RO 
should obtain any identified records not 
already associated with the claims file.  
In any case the RO should ensure that all 
records of VA treatment and/or evaluation 
are associated with the claims file.

2.  The RO should review the claims file, 
to include any additionally received 
medical evidence, and determine if 
further VA examination is necessary to 
adjudicate the appropriate rating to be 
assigned to the veteran's lumbosacral 
spine disability.

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand, and, consistent with the prior 
Board remand dated in December 2000 as 
pertains to the TDIU matter on appeal.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, and particularly 
to include recitation of the VCAA 
provisions.  The veteran should be 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  He need take no action until 
otherwise notified by the RO.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

 

